IN THE SUPREME COURT OF THE STATE OF DELAWARE

FRED HUFFMAN,                               §
                                            §   No. 558, 2016
       Defendant Below-                     §
       Appellant,                           §
                                            §
       v.                                   §   Court Below—Superior Court
                                            §   of the State of Delaware
STATE OF DELAWARE,                          §
                                            §   Cr. ID 1112004258
       Plaintiff Below-                     §
       Appellee.                            §

                            Submitted: January 18, 2017
                             Decided: February 27, 2017

Before HOLLAND, VALIHURA, and VAUGHN, Justices

                                    ORDER

       This 27th day of February 2017, the Court has considered carefully the

appellant’s opening brief, the State’s motion to affirm, and the record on

appeal and has determined that the judgment below should be affirmed on

the basis of and for the reasons assigned by the Superior Court in its well-

reasoned Order dated October 20, 2016. The appellant pled guilty in 2012 to

a crime he admitted committing in 1993.1 As a matter of law, his sentence




1
 See Huffman v. State, 2015 WL 4094234, *3 (Del. July 6, 2015) (“The transcript of the
guilty plea reflects that Huffman understood the relevant time period [of his sexual
offense against his minor stepdaughter] was January 1, 1993 to December 31, 1993”).
could only be entered under the Truth in Sentencing Act, which became

effective for all crimes committed after June 29, 1990.2

         NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                              BY THE COURT:



                                              /s/ Karen L. Valihura
                                                     Justice




2
    Evans v. State, 822 A.2d 539, 554 (Del. 2005).


                                              2